          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 1 of 29


                                                                               Processing Score:
                                      Processing Score: Processing Score:      Outbound Non-Ballot
Date         Area          District   Inbound Ballot     Outbound Ballot       Election Mail
10/24/2020   Nation                               94.73%              94.12%                   95.99%
10/26/2020   Nation                               93.40%              95.32%                   57.13%
10/27/2020   Nation                               94.82%              91.51%                   34.70%
10/28/2020   Nation                               97.06%              97.03%                   76.67%
10/29/2020   Nation                               95.01%              94.67%                   75.61%
10/30/2020   Nation                               93.04%              90.84%                   69.15%
10/31/2020   Nation                               90.58%              80.22%                   62.97%
 11/2/2020   Nation                               89.59%              77.16%                   81.76%
 11/3/2020   Nation                               93.20%               5.22%                   25.56%
 11/4/2020   Nation                               94.50%              92.33%                   87.06%


10/24/2020 Capital Metro                         88.75%              51.88%                   75.26%
10/24/2020 Eastern                               91.39%              98.33%                   75.30%

10/24/2020   Great Lakes                         88.55%              71.40%                   94.70%
10/24/2020   Northeast                           95.16%              99.10%                   95.91%
10/24/2020   Pacific                             98.28%              96.09%                   99.88%
10/24/2020   Southern                            93.72%              57.57%                   95.46%
10/24/2020   Western                             95.01%              78.34%                   98.85%

10/26/2020 Capital Metro                         89.52%              85.10%                   54.26%
10/26/2020 Eastern                               90.72%              98.45%                   12.25%

10/26/2020   Great Lakes                         88.39%              77.52%                   97.71%
10/26/2020   Northeast                           95.83%              97.47%                   49.85%
10/26/2020   Pacific                             97.24%              93.97%                   95.93%
10/26/2020   Southern                            90.71%              68.15%                   84.79%
10/26/2020   Western                             93.37%              80.42%                   97.65%

10/27/2020 Capital Metro                         74.40%              65.37%                   46.74%
10/27/2020 Eastern                               92.25%              92.07%                    2.58%

10/27/2020   Great Lakes                         78.80%              11.47%                   32.86%
10/27/2020   Northeast                           95.04%              99.92%                   60.89%
10/27/2020   Pacific                             98.84%              64.13%                   88.67%
10/27/2020   Southern                            92.96%              85.77%                   78.74%
10/27/2020   Western                             95.78%              28.35%                   55.48%

10/28/2020 Capital Metro                         93.93%              52.28%                   82.33%
10/28/2020 Eastern                               95.30%              96.77%                   11.08%

10/28/2020 Great Lakes                           94.19%              15.21%                   96.88%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 2 of 29


                                                                               Processing Score:
                                      Processing Score: Processing Score:      Outbound Non-Ballot
Date         Area          District   Inbound Ballot     Outbound Ballot       Election Mail
10/28/2020   Northeast                            97.26%              99.34%                   18.21%
10/28/2020   Pacific                              99.18%              96.18%                   89.82%
10/28/2020   Southern                             95.04%              85.20%                   94.11%
10/28/2020   Western                              97.22%              81.68%                   48.00%

10/29/2020 Capital Metro                         90.65%              34.31%                   74.28%
10/29/2020 Eastern                               88.17%              99.58%                    5.82%

10/29/2020   Great Lakes                         92.80%              95.44%                   95.68%
10/29/2020   Northeast                           95.78%              86.14%                   72.62%
10/29/2020   Pacific                             98.40%              96.08%                   76.70%
10/29/2020   Southern                            96.57%              53.07%                   92.92%
10/29/2020   Western                             96.04%              88.66%                   77.42%

10/30/2020 Capital Metro                         86.29%               3.15%                   68.54%
10/30/2020 Eastern                               88.08%              75.24%                   50.08%

10/30/2020   Great Lakes                         86.89%              83.20%                   50.00%
10/30/2020   Northeast                           94.47%              95.62%                   96.60%
10/30/2020   Pacific                             97.99%              97.72%                   78.55%
10/30/2020   Southern                            89.03%              88.34%                   86.46%
10/30/2020   Western                             93.40%              88.70%                   83.10%

10/31/2020 Capital Metro                         78.96%               2.52%                   63.97%
10/31/2020 Eastern                               84.29%              96.24%                   34.86%

10/31/2020   Great Lakes                         85.57%              70.43%                   65.55%
10/31/2020   Northeast                           93.52%              15.28%                   88.39%
10/31/2020   Pacific                             97.52%              98.53%                   56.42%
10/31/2020   Southern                            85.80%              16.44%                   76.53%
10/31/2020   Western                             89.28%              51.47%                   72.97%

 11/2/2020 Capital Metro                         81.75%               9.79%                   83.01%
 11/2/2020 Eastern                               83.81%              84.40%                   58.33%

 11/2/2020   Great Lakes                         81.48%               3.12%                   75.28%
 11/2/2020   Northeast                           93.91%              96.45%                   87.73%
 11/2/2020   Pacific                             95.99%              30.52%                   95.93%
 11/2/2020   Southern                            83.62%              17.57%                   82.44%
 11/2/2020   Western                             89.88%               7.86%                   74.90%

 11/3/2020 Capital Metro                         84.18%               2.99%                   57.02%
 11/3/2020 Eastern                               83.94%               2.78%                    4.15%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 3 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date         Area          District      Inbound Ballot       Outbound Ballot        Election Mail

 11/3/2020   Great Lakes                             77.89%                 0.00%                   7.13%
 11/3/2020   Northeast                               94.34%                16.44%                  19.74%
 11/3/2020   Pacific                                 98.29%                 4.76%                  27.52%
 11/3/2020   Southern                                82.95%                 9.88%                   2.31%
 11/3/2020   Western                                 91.70%                 3.01%                  61.66%

 11/4/2020 Capital Metro                             91.78%                 0.00%                  17.55%
 11/4/2020 Eastern                                   85.48%                97.99%                  55.82%

 11/4/2020   Great Lakes                             59.98%                66.67%                  85.91%
 11/4/2020   Northeast                               95.34%                96.66%                  40.55%
 11/4/2020   Pacific                                 98.92%                 0.00%                  98.65%
 11/4/2020   Southern                                82.93%                 0.00%                  85.14%
 11/4/2020   Western                                 97.12%                 0.00%                  92.28%


10/24/2020 Capital Metro   Atlanta                   84.89%                  1.75%                 24.40%

10/24/2020 Capital Metro   Baltimore                 84.21%                96.86%                  70.58%

10/24/2020 Capital Metro   Capital                   92.98%                49.43%                  91.03%
                           Greater S
10/24/2020 Capital Metro   Carolina                  92.25%                37.23%                  12.54%

10/24/2020 Capital Metro   Greensboro                83.60%                97.34%                  89.51%
                           Mid-
10/24/2020 Capital Metro   Carolinas                 90.56%                91.14%                  61.96%
                           Norther
10/24/2020 Capital Metro   Virginia                  91.55%                44.44%                  95.03%

10/24/2020 Capital Metro   Richmond                  92.46%                84.75%                  92.25%
                           Appalachia
10/24/2020 Eastern         n                         58.85%                68.57%                  68.22%
                           Central
                           Pennsylvani
10/24/2020 Eastern         a                         78.46%                  1.33%                  0.77%
                           Kentuckian
10/24/2020 Eastern         a                         37.60%                61.11%                  99.89%
                           Norther
10/24/2020 Eastern         Ohio                      91.84%                  4.84%                 71.23%

10/24/2020 Eastern         Ohio Valley               95.08%                95.08%                  89.40%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 4 of 29


                                                                              Processing Score:
                                     Processing Score: Processing Score:      Outbound Non-Ballot
Date       Area          District    Inbound Ballot     Outbound Ballot       Election Mail
                         Philadelphi
10/24/2020 Eastern       a Metropo               91.55%              39.90%                  4.64%
                         South
10/24/2020 Eastern       Jersey                  95.54%              99.97%                 47.19%
10/24/2020 Eastern       Tennessee               88.74%              39.52%                 12.64%
                         Western
10/24/2020 Eastern       New York                96.20%              57.14%                 23.81%
                         Western
                         Pennsylvani
10/24/2020 Eastern       a                       98.08%              98.13%                 36.03%
                         Central
10/24/2020 Great Lakes   Illinois                89.89%               2.76%                 99.08%

10/24/2020 Great Lakes   Chicago                90.71%              81.36%                  10.30%

10/24/2020 Great Lakes   Detroit                74.05%              80.12%                   0.09%

10/24/2020 Great Lakes   Gateway                93.46%              83.94%                  99.99%
                         Greater
10/24/2020 Great Lakes   Indiana                72.41%              78.40%                  96.32%
                         Greater
10/24/2020 Great Lakes   Michigan               91.66%              83.59%                  97.25%

10/24/2020 Great Lakes   Lakeland               81.72%              27.10%                  99.08%
10/24/2020 Northeast     Albany                 95.19%              66.67%                  79.41%
10/24/2020 Northeast     Caribbean              99.63%             100.00%                  80.00%
                         Connecticut
10/24/2020 Northeast     Valley                 95.55%              98.84%                  79.54%
                         Greater
10/24/2020 Northeast     Boston                 96.03%              87.07%                  99.45%

10/24/2020 Northeast     Long Island            96.61%              83.33%                  92.47%
10/24/2020 Northeast     New York               91.15%              90.57%                  34.88%
                         Northern
                         New
10/24/2020 Northeast     England                76.56%              81.82%                  98.93%

                         Northern
10/24/2020 Northeast     New Jersey             96.50%              99.58%                  99.85%
10/24/2020 Northeast     Triboro                83.09%              73.61%                  11.38%
                         Westcheste
10/24/2020 Northeast     r                      92.76%              81.25%                  93.98%
10/24/2020 Pacific       Bay-Valley             98.43%              21.60%                  91.10%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 5 of 29


                                                                             Processing Score:
                                      Processing Score: Processing Score:    Outbound Non-Ballot
Date       Area         District      Inbound Ballot     Outbound Ballot     Election Mail
10/24/2020 Pacific      Honolulu                  97.22%              32.31%                 62.24%

10/24/2020 Pacific      Los Angeles              98.59%              79.89%                 99.89%

10/24/2020 Pacific      Sacramento               96.75%              81.39%                 97.92%
10/24/2020 Pacific      San Diego                98.85%              99.70%                 98.30%
                        San
10/24/2020 Pacific      Francisco                98.32%              40.48%                 98.31%
10/24/2020 Pacific      Santa Ana                99.02%              96.62%                 99.97%
                        Sierra
10/24/2020   Pacific    Coastal                  98.49%              99.29%                 99.99%
10/24/2020   Southern   Alabama                  65.65%              34.55%                 51.72%
10/24/2020   Southern   Arkansas                 91.46%              45.16%                 68.00%
10/24/2020   Southern   Dallas                   94.59%              69.57%                 36.10%
10/24/2020   Southern   Ft. Worth                90.04%              97.38%                 31.22%
                        Gulf
10/24/2020   Southern   Atlantic                 90.81%               3.61%                 99.10%
10/24/2020   Southern   Houston                  84.64%              19.51%                  5.63%
10/24/2020   Southern   Louisiana                77.18%              32.00%                  8.05%
10/24/2020   Southern   Mississippi              85.50%              36.84%                  9.85%
10/24/2020   Southern   Oklahoma                 75.32%              70.00%                 99.94%
10/24/2020   Southern   Rio Grande               91.09%              55.56%                 99.55%
                        South
10/24/2020   Southern   Florida                  92.91%              22.63%                 51.99%
10/24/2020   Southern   Suncoast                 96.63%              60.56%                 85.74%
10/24/2020   Western    Alaska                   79.59%              36.00%                 64.41%
10/24/2020   Western    Arizona                  97.56%              79.09%                 99.86%
                        Central
10/24/2020 Western      Plains                   96.72%              68.57%                 99.99%
                        Colorado/
10/24/2020 Western      Wyoming                  69.94%              66.44%                 91.90%
10/24/2020 Western      Dakotas                  96.23%              29.63%                 99.75%
10/24/2020 Western      Hawkeye                  95.25%              47.73%                 99.46%
                        Mid-
10/24/2020 Western      Americas                 93.81%              69.09%                 99.99%
                        Nevada
10/24/2020 Western      Sierra                   97.86%              67.93%                 99.78%
10/24/2020 Western      Northland                97.30%              15.76%                 96.61%
10/24/2020 Western      Portland                 92.49%              15.38%                 62.20%
                        Salt Lake
10/24/2020 Western      City                     98.78%              96.65%                 94.79%
10/24/2020 Western      Seattle                  97.75%               6.10%                 32.89%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 6 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot        Election Mail

10/26/2020 Capital Metro   Atlanta                   89.44%                  1.66%                 42.25%

10/26/2020 Capital Metro   Baltimore                 91.27%                90.56%                  38.16%

10/26/2020 Capital Metro   Capital                   93.21%                99.74%                  89.46%
                           Greater S
10/26/2020 Capital Metro   Carolina                  87.10%                56.44%                  83.47%

10/26/2020 Capital Metro   Greensboro                82.71%                97.49%                  74.90%
                           Mid-
10/26/2020 Capital Metro   Carolinas                 86.12%                97.46%                  35.10%
                           Norther
10/26/2020 Capital Metro   Virginia                  93.50%                85.62%                  77.21%

10/26/2020 Capital Metro   Richmond                  91.18%                34.64%                  96.83%
                           Appalachia
10/26/2020 Eastern         n                         74.88%                66.67%                  96.71%
                           Central
                           Pennsylvani
10/26/2020 Eastern         a                         78.76%                  7.65%                  1.61%
                           Kentuckian
10/26/2020 Eastern         a                         64.55%                78.38%                  99.77%
                           Norther
10/26/2020 Eastern         Ohio                      92.64%                35.79%                  40.15%

10/26/2020 Eastern         Ohio Valley               94.80%                22.15%                  52.91%
                           Philadelphi
10/26/2020 Eastern         a Metropo                 93.03%                95.05%                   0.07%
                           South
10/26/2020 Eastern         Jersey                    90.87%                99.96%                   3.25%
10/26/2020 Eastern         Tennessee                 92.82%                79.06%                  96.77%
                           Western
10/26/2020 Eastern         New York                  96.60%                95.74%                  84.23%
                           Western
                           Pennsylvani
10/26/2020 Eastern         a                         97.26%                25.27%                  83.43%
                           Central
10/26/2020 Great Lakes     Illinois                  94.36%                78.17%                  99.80%

10/26/2020 Great Lakes     Chicago                   87.63%                76.47%                  79.30%

10/26/2020 Great Lakes     Detroit                   73.60%                47.37%                  24.35%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 7 of 29


                                                                                   Processing Score:
                                       Processing Score:    Processing Score:      Outbound Non-Ballot
Date         Area        District      Inbound Ballot       Outbound Ballot        Election Mail

10/26/2020 Great Lakes   Gateway                   93.17%                98.79%                  99.90%
                         Greater
10/26/2020 Great Lakes   Indiana                   79.71%                92.38%                  94.74%
                         Greater
10/26/2020 Great Lakes   Michigan                  87.29%                  7.26%                 99.88%

10/26/2020 Great Lakes   Lakeland                  87.44%                12.82%                  90.89%
10/26/2020 Northeast     Albany                    96.32%                93.33%                  64.83%
10/26/2020 Northeast     Caribbean                 98.67%                32.26%                  98.67%
                         Connecticut
10/26/2020 Northeast     Valley                    94.79%                98.08%                  76.79%
                         Greater
10/26/2020 Northeast     Boston                    96.96%                88.06%                  78.30%

10/26/2020 Northeast     Long Island               96.02%                90.48%                  77.86%
10/26/2020 Northeast     New York                  96.48%                94.10%                  27.30%
                         Northern
                         New
10/26/2020 Northeast     England                   84.41%                91.49%                  94.40%

                         Northern
10/26/2020 Northeast     New Jersey                96.76%                97.49%                  11.17%
10/26/2020 Northeast     Triboro                   89.13%                94.01%                  14.31%
                         Westcheste
10/26/2020 Northeast     r                         94.53%                97.14%                  80.16%
10/26/2020 Pacific       Bay-Valley                96.85%                43.23%                  98.01%
10/26/2020 Pacific       Honolulu                  94.72%                63.16%                  99.49%

10/26/2020 Pacific       Los Angeles               96.39%                73.38%                  92.45%

10/26/2020 Pacific       Sacramento                97.07%                95.69%                  82.15%
10/26/2020 Pacific       San Diego                 98.07%                81.85%                  99.34%
                         San
10/26/2020 Pacific       Francisco                 97.83%                77.97%                  99.54%
10/26/2020 Pacific       Santa Ana                 97.65%                98.78%                  99.34%
                         Sierra
10/26/2020   Pacific     Coastal                   97.96%                87.07%                  94.81%
10/26/2020   Southern    Alabama                   74.19%                58.06%                  85.35%
10/26/2020   Southern    Arkansas                  91.95%                87.50%                  98.28%
10/26/2020   Southern    Dallas                    91.98%                84.76%                  85.98%
10/26/2020   Southern    Ft. Worth                 88.68%                15.02%                  47.56%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 8 of 29


                                                                                Processing Score:
                                       Processing Score: Processing Score:      Outbound Non-Ballot
Date         Area          District    Inbound Ballot     Outbound Ballot       Election Mail
                           Gulf
10/26/2020   Southern      Atlantic                85.83%              10.24%                 27.37%
10/26/2020   Southern      Houston                 90.23%              84.27%                 97.45%
10/26/2020   Southern      Louisiana               74.03%              55.88%                 98.33%
10/26/2020   Southern      Mississippi             73.93%              67.44%                 82.13%
10/26/2020   Southern      Oklahoma                77.92%              89.61%                 99.74%
10/26/2020   Southern      Rio Grande              87.74%              85.09%                 92.88%
                           South
10/26/2020   Southern      Florida                 90.40%              80.00%                 87.23%
10/26/2020   Southern      Suncoast                94.38%              72.16%                 92.89%
10/26/2020   Western       Alaska                  82.54%              62.50%                 66.67%
10/26/2020   Western       Arizona                 97.90%              83.69%                 92.14%
                           Central
10/26/2020 Western         Plains                  90.81%              28.49%                 99.69%
                           Colorado/
10/26/2020 Western         Wyoming                 61.45%              48.01%                 67.95%
10/26/2020 Western         Dakotas                 94.98%              55.00%                 93.61%
10/26/2020 Western         Hawkeye                 97.57%              81.36%                 99.83%
                           Mid-
10/26/2020 Western         Americas                86.68%              81.65%                 99.88%
                           Nevada
10/26/2020 Western         Sierra                  87.15%              60.98%                 98.58%
10/26/2020 Western         Northland               92.23%              85.44%                 97.58%
10/26/2020 Western         Portland                97.24%              63.41%                 61.84%
                           Salt Lake
10/26/2020 Western         City                    97.83%              89.11%                 94.56%
10/26/2020 Western         Seattle                 96.26%              12.79%                 97.17%

10/27/2020 Capital Metro   Atlanta                39.69%               0.36%                   9.26%

10/27/2020 Capital Metro   Baltimore              85.04%              66.10%                   2.62%

10/27/2020 Capital Metro   Capital                88.95%              99.95%                  11.05%
                           Greater S
10/27/2020 Capital Metro   Carolina               79.98%              64.15%                  10.91%

10/27/2020 Capital Metro   Greensboro             75.50%              98.44%                  42.92%
                           Mid-
10/27/2020 Capital Metro   Carolinas              70.49%              88.68%                  77.13%
                           Norther
10/27/2020 Capital Metro   Virginia               60.74%              60.71%                  83.14%

10/27/2020 Capital Metro   Richmond               82.57%              86.02%                  88.61%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 9 of 29


                                                                              Processing Score:
                                     Processing Score: Processing Score:      Outbound Non-Ballot
Date       Area          District    Inbound Ballot     Outbound Ballot       Election Mail
                         Appalachia
10/27/2020 Eastern       n                       49.45%              36.23%                 44.44%
                         Central
                         Pennsylvani
10/27/2020 Eastern       a                       56.16%              21.86%                  1.79%
                         Kentuckian
10/27/2020 Eastern       a                       55.59%               8.51%                 86.97%
                         Norther
10/27/2020 Eastern       Ohio                    91.43%               3.80%                  0.34%

10/27/2020 Eastern       Ohio Valley            94.81%              34.43%                  26.86%
                         Philadelphi
10/27/2020 Eastern       a Metropo              96.06%              85.74%                   0.00%
                         South
10/27/2020 Eastern       Jersey                 96.71%              99.76%                   0.12%
10/27/2020 Eastern       Tennessee              91.97%              55.56%                  72.33%
                         Western
10/27/2020 Eastern       New York               98.19%              94.23%                  77.42%
                         Western
                         Pennsylvani
10/27/2020 Eastern       a                      97.25%              97.41%                  95.14%
                         Central
10/27/2020 Great Lakes   Illinois               85.02%               7.26%                  98.67%

10/27/2020 Great Lakes   Chicago                90.04%              64.44%                  16.53%

10/27/2020 Great Lakes   Detroit                48.63%              32.14%                   0.80%

10/27/2020 Great Lakes   Gateway                80.00%              38.03%                  22.88%
                         Greater
10/27/2020 Great Lakes   Indiana                40.64%              62.50%                  14.42%
                         Greater
10/27/2020 Great Lakes   Michigan               55.01%               0.86%                   0.10%

10/27/2020 Great Lakes   Lakeland               52.54%              82.50%                   3.04%
10/27/2020 Northeast     Albany                 82.33%              50.00%                  47.37%
10/27/2020 Northeast     Caribbean              99.57%              26.56%                  66.67%
                         Connecticut
10/27/2020 Northeast     Valley                 75.25%              56.00%                   8.00%
                         Greater
10/27/2020 Northeast     Boston                 93.70%              91.19%                  92.18%

10/27/2020 Northeast     Long Island            97.16%              80.56%                   5.75%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 10 of 29


                                                                             Processing Score:
                                      Processing Score: Processing Score:    Outbound Non-Ballot
Date       Area         District      Inbound Ballot     Outbound Ballot     Election Mail
10/27/2020 Northeast    New York                  94.95%              19.35%                 98.24%
                        Northern
                        New
10/27/2020 Northeast    England                  54.29%              66.67%                  1.99%

                        Northern
10/27/2020 Northeast    New Jersey               97.51%              99.96%                  0.62%
10/27/2020 Northeast    Triboro                  95.52%              32.00%                 86.55%
                        Westcheste
10/27/2020 Northeast    r                        70.43%              83.33%                 81.25%
10/27/2020 Pacific      Bay-Valley               99.08%              51.72%                 94.31%
10/27/2020 Pacific      Honolulu                 96.43%              91.30%                 97.00%

10/27/2020 Pacific      Los Angeles              99.22%              16.40%                 73.42%

10/27/2020 Pacific      Sacramento               97.93%              42.86%                 34.68%
10/27/2020 Pacific      San Diego                99.13%              10.86%                 98.05%
                        San
10/27/2020 Pacific      Francisco                99.33%              84.62%                 96.37%
10/27/2020 Pacific      Santa Ana                99.14%              24.44%                 96.49%
                        Sierra
10/27/2020   Pacific    Coastal                  98.72%              98.55%                 93.36%
10/27/2020   Southern   Alabama                  50.85%              42.86%                  3.86%
10/27/2020   Southern   Arkansas                 66.02%              80.00%                  1.52%
10/27/2020   Southern   Dallas                   85.19%              61.54%                  0.87%
10/27/2020   Southern   Ft. Worth                73.74%              27.45%                  2.52%
                        Gulf
10/27/2020   Southern   Atlantic                 84.80%              14.93%                 87.22%
10/27/2020   Southern   Houston                  74.95%              70.00%                  9.33%
10/27/2020   Southern   Louisiana                63.42%              79.17%                 11.02%
10/27/2020   Southern   Mississippi              83.85%             100.00%                  3.60%
10/27/2020   Southern   Oklahoma                 60.34%              27.27%                  4.62%
10/27/2020   Southern   Rio Grande               84.46%              45.90%                  5.75%
                        South
10/27/2020   Southern   Florida                  94.50%              83.56%                 95.13%
10/27/2020   Southern   Suncoast                 97.13%              90.93%                  8.59%
10/27/2020   Western    Alaska                   81.23%              20.00%                 49.43%
10/27/2020   Western    Arizona                  98.35%              18.66%                 46.18%
                        Central
10/27/2020 Western      Plains                   95.62%              52.94%                 96.92%
                        Colorado/
10/27/2020 Western      Wyoming                  77.12%               1.32%                  1.67%
10/27/2020 Western      Dakotas                  92.66%              20.00%                  2.77%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 11 of 29


                                                                                Processing Score:
                                         Processing Score: Processing Score:    Outbound Non-Ballot
Date       Area            District      Inbound Ballot     Outbound Ballot     Election Mail
10/27/2020 Western         Hawkeye                   97.70%              72.73%                   0.09%
                           Mid-
10/27/2020 Western         Americas                 95.01%               41.18%                  0.08%
                           Nevada
10/27/2020 Western         Sierra                   97.69%               25.00%                 33.07%
10/27/2020 Western         Northland                95.48%               86.87%                 82.91%
10/27/2020 Western         Portland                 97.79%                6.44%                 44.36%
                           Salt Lake
10/27/2020 Western         City                     88.99%                8.16%                 47.13%
10/27/2020 Western         Seattle                  98.09%                6.57%                 28.47%

10/28/2020 Capital Metro   Atlanta                  94.97%                3.76%                 21.43%

10/28/2020 Capital Metro   Baltimore                94.19%               54.75%                  2.42%

10/28/2020 Capital Metro   Capital                  96.44%                8.42%                 41.89%
                           Greater S
10/28/2020 Capital Metro   Carolina                 91.10%                8.00%                  6.77%

10/28/2020 Capital Metro   Greensboro               90.91%               66.22%                 97.46%
                           Mid-
10/28/2020 Capital Metro   Carolinas                90.07%               56.97%                 12.39%
                           Norther
10/28/2020 Capital Metro   Virginia                 97.03%               23.75%                 27.27%

10/28/2020 Capital Metro   Richmond                 96.90%                3.33%                  6.40%
                           Appalachia
10/28/2020 Eastern         n                        88.78%               31.25%                 22.64%
                           Central
                           Pennsylvani
10/28/2020 Eastern         a                        83.25%               16.10%                 82.01%
                           Kentuckian
10/28/2020 Eastern         a                        59.96%               46.15%                 28.41%
                           Norther
10/28/2020 Eastern         Ohio                     97.63%               20.00%                  1.41%

10/28/2020 Eastern         Ohio Valley              97.97%               22.76%                 87.62%
                           Philadelphi
10/28/2020 Eastern         a Metropo                96.70%               42.64%                  0.29%
                           South
10/28/2020 Eastern         Jersey                   97.45%               98.26%                  0.18%
10/28/2020 Eastern         Tennessee                94.07%               58.33%                  7.41%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 12 of 29


                                                                              Processing Score:
                                     Processing Score: Processing Score:      Outbound Non-Ballot
Date       Area          District    Inbound Ballot     Outbound Ballot       Election Mail
                         Western
10/28/2020 Eastern       New York                98.53%               6.67%                  1.15%
                         Western
                         Pennsylvani
10/28/2020 Eastern       a                       98.52%              97.67%                 23.53%
                         Central
10/28/2020 Great Lakes   Illinois                96.12%               3.06%                 76.10%

10/28/2020 Great Lakes   Chicago                95.89%              66.67%                  42.84%

10/28/2020 Great Lakes   Detroit                78.91%              63.83%                  99.89%

10/28/2020 Great Lakes   Gateway                95.67%              56.04%                  39.59%
                         Greater
10/28/2020 Great Lakes   Indiana                86.16%              74.67%                  92.00%
                         Greater
10/28/2020 Great Lakes   Michigan               95.50%               1.82%                  43.75%

10/28/2020 Great Lakes   Lakeland               92.83%              14.58%                  69.47%
10/28/2020 Northeast     Albany                 98.31%              66.67%                   1.66%
10/28/2020 Northeast     Caribbean              99.50%                                       0.00%
                         Connecticut
10/28/2020 Northeast     Valley                 98.12%              41.18%                  71.99%
                         Greater
10/28/2020 Northeast     Boston                 97.73%              27.42%                  28.92%

10/28/2020 Northeast     Long Island            99.00%             100.00%                  12.50%
10/28/2020 Northeast     New York               97.35%              83.33%                   7.32%
                         Northern
                         New
10/28/2020 Northeast     England                82.41%               3.92%                   5.37%

                         Northern
10/28/2020 Northeast     New Jersey             97.28%              99.37%                   0.06%
10/28/2020 Northeast     Triboro                88.14%              90.91%                   2.65%
                         Westcheste
10/28/2020 Northeast     r                      97.89%              25.00%                  16.48%
10/28/2020 Pacific       Bay-Valley             99.19%              12.50%                  93.59%
10/28/2020 Pacific       Honolulu               98.96%              50.00%                  92.73%

10/28/2020 Pacific       Los Angeles            98.87%              16.43%                  81.18%

10/28/2020 Pacific       Sacramento             99.33%              85.85%                  46.83%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 13 of 29


                                                                                Processing Score:
                                         Processing Score: Processing Score:    Outbound Non-Ballot
Date       Area            District      Inbound Ballot     Outbound Ballot     Election Mail
10/28/2020 Pacific         San Diego                 99.32%              99.88%                 98.44%
                           San
10/28/2020 Pacific         Francisco                98.90%               0.00%                 98.58%
10/28/2020 Pacific         Santa Ana                99.66%              99.15%                 93.30%
                           Sierra
10/28/2020   Pacific       Coastal                  98.83%              99.11%                 98.93%
10/28/2020   Southern      Alabama                  71.09%              18.75%                  7.69%
10/28/2020   Southern      Arkansas                 94.68%               0.00%                 72.73%
10/28/2020   Southern      Dallas                   93.87%               6.90%                 27.59%
10/28/2020   Southern      Ft. Worth                95.11%               0.00%                  8.14%
                           Gulf
10/28/2020   Southern      Atlantic                 93.99%              15.89%                 97.16%
10/28/2020   Southern      Houston                  95.04%              14.29%                 45.95%
10/28/2020   Southern      Louisiana                65.43%             100.00%                 38.24%
10/28/2020   Southern      Mississippi              91.48%              50.00%                  0.00%
10/28/2020   Southern      Oklahoma                 62.75%              50.00%                 19.44%
10/28/2020   Southern      Rio Grande               91.65%               4.23%                  8.60%
                           South
10/28/2020   Southern      Florida                  94.97%              24.49%                 97.47%
10/28/2020   Southern      Suncoast                 96.43%              89.55%                 90.26%
10/28/2020   Western       Alaska                   93.76%              50.00%                 99.89%
10/28/2020   Western       Arizona                  98.07%              88.64%                  1.15%
                           Central
10/28/2020 Western         Plains                   96.49%              17.65%                 51.51%
                           Colorado/
10/28/2020 Western         Wyoming                  78.75%               0.40%                 43.82%
10/28/2020 Western         Dakotas                  96.60%               4.55%                 74.29%
10/28/2020 Western         Hawkeye                  98.47%              40.00%                  0.28%
                           Mid-
10/28/2020 Western         Americas                 95.63%              69.23%                  3.58%
                           Nevada
10/28/2020 Western         Sierra                   98.03%              18.27%                 64.10%
10/28/2020 Western         Northland                97.08%               0.36%                 62.46%
10/28/2020 Western         Portland                 98.12%              15.09%                 69.64%
                           Salt Lake
10/28/2020 Western         City                     98.09%              97.61%                 48.39%
10/28/2020 Western         Seattle                  98.25%               0.62%                 31.65%

10/29/2020 Capital Metro   Atlanta                  93.10%                2.24%                10.35%

10/29/2020 Capital Metro   Baltimore                95.63%              46.09%                  8.53%

10/29/2020 Capital Metro   Capital                  94.93%              36.26%                 87.25%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 14 of 29


                                                                                    Processing Score:
                                         Processing Score:    Processing Score:     Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot       Election Mail
                           Greater S
10/29/2020 Capital Metro   Carolina                  77.48%                62.22%                 24.12%

10/29/2020 Capital Metro   Greensboro                89.13%                88.93%                 78.99%
                           Mid-
10/29/2020 Capital Metro   Carolinas                 84.35%                14.83%                 86.11%
                           Norther
10/29/2020 Capital Metro   Virginia                  95.12%                19.33%                 82.52%

10/29/2020 Capital Metro   Richmond                  93.69%                83.33%                 18.45%
                           Appalachia
10/29/2020 Eastern         n                         89.50%                79.17%                 69.77%
                           Central
                           Pennsylvani
10/29/2020 Eastern         a                         69.17%                46.15%                 22.03%
                           Kentuckian
10/29/2020 Eastern         a                         83.51%                22.06%                 77.53%
                           Norther
10/29/2020 Eastern         Ohio                      86.10%                86.57%                  0.71%

10/29/2020 Eastern         Ohio Valley               95.50%                95.44%                 86.71%
                           Philadelphi
10/29/2020 Eastern         a Metropo                 90.92%                99.19%                  0.03%
                           South
10/29/2020 Eastern         Jersey                    95.44%                99.71%                  0.12%
10/29/2020 Eastern         Tennessee                 96.43%                23.70%                 62.38%
                           Western
10/29/2020 Eastern         New York                  96.68%                66.67%                 99.11%
                           Western
                           Pennsylvani
10/29/2020 Eastern         a                         97.25%                99.41%                 96.77%
                           Central
10/29/2020 Great Lakes     Illinois                  96.84%                98.92%                 79.02%

10/29/2020 Great Lakes     Chicago                   95.26%                80.00%                 85.81%

10/29/2020 Great Lakes     Detroit                   76.22%                95.79%                 99.83%

10/29/2020 Great Lakes     Gateway                   93.20%                60.45%                 61.88%
                           Greater
10/29/2020 Great Lakes     Indiana                   83.22%                75.41%                 83.92%
                           Greater
10/29/2020 Great Lakes     Michigan                  89.18%                97.64%                 27.43%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 15 of 29


                                                                                  Processing Score:
                                       Processing Score:    Processing Score:     Outbound Non-Ballot
Date         Area        District      Inbound Ballot       Outbound Ballot       Election Mail

10/29/2020 Great Lakes   Lakeland                  93.71%                90.16%                 94.13%
10/29/2020 Northeast     Albany                    96.89%                78.57%                 84.02%
10/29/2020 Northeast     Caribbean                 99.78%                                       80.00%
                         Connecticut
10/29/2020 Northeast     Valley                    95.49%                42.55%                 64.03%
                         Greater
10/29/2020 Northeast     Boston                    92.46%                22.61%                 52.06%

10/29/2020 Northeast     Long Island               96.99%                95.65%                 60.18%
10/29/2020 Northeast     New York                  97.08%                79.41%                 87.59%
                         Northern
                         New
10/29/2020 Northeast     England                   80.70%                64.71%                 26.33%

                         Northern
10/29/2020 Northeast     New Jersey                97.54%                86.30%                 49.37%
10/29/2020 Northeast     Triboro                   92.35%                92.00%                 96.05%
                         Westcheste
10/29/2020 Northeast     r                         95.92%                82.61%                 96.66%
10/29/2020 Pacific       Bay-Valley                98.46%                59.46%                 99.39%
10/29/2020 Pacific       Honolulu                  91.47%                64.52%                 95.74%

10/29/2020 Pacific       Los Angeles               98.35%                54.35%                 61.70%

10/29/2020 Pacific       Sacramento                98.56%                97.00%                 93.14%
10/29/2020 Pacific       San Diego                 99.32%                98.50%                 25.14%
                         San
10/29/2020 Pacific       Francisco                 98.88%                65.79%                 98.89%
10/29/2020 Pacific       Santa Ana                 98.58%                99.22%                 53.52%
                         Sierra
10/29/2020   Pacific     Coastal                   98.56%                35.00%                 90.66%
10/29/2020   Southern    Alabama                   88.98%                66.67%                  6.55%
10/29/2020   Southern    Arkansas                  97.68%                85.71%                 83.33%
10/29/2020   Southern    Dallas                    95.32%                55.17%                 35.25%
10/29/2020   Southern    Ft. Worth                 94.37%                99.34%                 95.87%
                         Gulf
10/29/2020   Southern    Atlantic                  95.80%                33.33%                 93.69%
10/29/2020   Southern    Houston                   96.32%                84.62%                 31.78%
10/29/2020   Southern    Louisiana                 92.65%                90.00%                 93.87%
10/29/2020   Southern    Mississippi               93.22%                80.00%                 23.88%
10/29/2020   Southern    Oklahoma                  80.27%                75.00%                 86.19%
10/29/2020   Southern    Rio Grande                94.16%                90.48%                 63.22%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 16 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date         Area          District      Inbound Ballot       Outbound Ballot        Election Mail
                           South
10/29/2020   Southern      Florida                   96.09%                56.67%                  97.00%
10/29/2020   Southern      Suncoast                  97.94%                25.90%                  76.33%
10/29/2020   Western       Alaska                    83.11%                80.00%                  99.80%
10/29/2020   Western       Arizona                   98.43%                88.14%                  38.46%
                           Central
10/29/2020 Western         Plains                    93.88%                29.82%                  56.00%
                           Colorado/
10/29/2020 Western         Wyoming                   69.87%                53.73%                  69.18%
10/29/2020 Western         Dakotas                   97.53%                35.48%                  96.27%
10/29/2020 Western         Hawkeye                   97.65%                60.00%                  31.53%
                           Mid-
10/29/2020 Western         Americas                  95.05%                68.42%                  16.07%
                           Nevada
10/29/2020 Western         Sierra                    98.15%                25.64%                  99.07%
10/29/2020 Western         Northland                 84.10%                45.45%                  52.51%
10/29/2020 Western         Portland                  97.46%                28.38%                  84.27%
                           Salt Lake
10/29/2020 Western         City                      97.61%                98.54%                  94.83%
10/29/2020 Western         Seattle                   98.11%                11.82%                  86.89%

10/30/2020 Capital Metro   Atlanta                   78.24%                  3.42%                 60.33%

10/30/2020 Capital Metro   Baltimore                 90.83%                  2.43%                 10.24%

10/30/2020 Capital Metro   Capital                   92.51%                23.26%                  91.36%
                           Greater S
10/30/2020 Capital Metro   Carolina                  82.10%                17.72%                  51.86%

10/30/2020 Capital Metro   Greensboro                80.79%                  0.83%                 88.14%
                           Mid-
10/30/2020 Capital Metro   Carolinas                 77.29%                15.38%                  34.21%
                           Norther
10/30/2020 Capital Metro   Virginia                  91.77%                88.24%                  94.48%

10/30/2020 Capital Metro   Richmond                  90.86%                88.89%                  78.81%
                           Appalachia
10/30/2020 Eastern         n                         89.82%                21.05%                  96.49%
                           Central
                           Pennsylvani
10/30/2020 Eastern         a                         64.02%                  0.85%                 26.36%
                           Kentuckian
10/30/2020 Eastern         a                         71.69%                66.67%                  68.92%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 17 of 29


                                                                                  Processing Score:
                                       Processing Score:    Processing Score:     Outbound Non-Ballot
Date       Area          District      Inbound Ballot       Outbound Ballot       Election Mail
                         Norther
10/30/2020 Eastern       Ohio                      94.97%                16.48%                 19.67%

10/30/2020 Eastern       Ohio Valley               93.73%                27.81%                 77.33%
                         Philadelphi
10/30/2020 Eastern       a Metropo                 86.86%                98.87%                 12.82%
                         South
10/30/2020 Eastern       Jersey                    92.51%                35.27%                 39.18%
10/30/2020 Eastern       Tennessee                 91.44%                79.03%                 74.06%
                         Western
10/30/2020 Eastern       New York                  97.07%               100.00%                 37.04%
                         Western
                         Pennsylvani
10/30/2020 Eastern       a                         90.80%                99.22%                 98.68%
                         Central
10/30/2020 Great Lakes   Illinois                  88.46%                73.67%                 37.43%

10/30/2020 Great Lakes   Chicago                   91.46%                85.71%                 68.93%

10/30/2020 Great Lakes   Detroit                   77.04%                77.97%                  9.25%

10/30/2020 Great Lakes   Gateway                   89.97%                93.26%                 41.50%
                         Greater
10/30/2020 Great Lakes   Indiana                   60.75%                20.97%                 93.08%
                         Greater
10/30/2020 Great Lakes   Michigan                  86.04%                97.28%                 71.85%

10/30/2020 Great Lakes   Lakeland                  86.66%                73.68%                 77.07%
10/30/2020 Northeast     Albany                    95.97%                88.00%                 25.09%
10/30/2020 Northeast     Caribbean                 98.70%                85.71%                 99.12%
                         Connecticut
10/30/2020 Northeast     Valley                    91.27%                85.00%                 70.93%
                         Greater
10/30/2020 Northeast     Boston                    93.54%                78.57%                 99.31%

10/30/2020 Northeast     Long Island               94.47%               100.00%                 42.24%
10/30/2020 Northeast     New York                  93.84%                94.59%                 99.06%
                         Northern
                         New
10/30/2020 Northeast     England                   73.25%                44.00%                 96.90%

                         Northern
10/30/2020 Northeast     New Jersey                97.37%                95.64%                 99.46%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 18 of 29


                                                                             Processing Score:
                                      Processing Score: Processing Score:    Outbound Non-Ballot
Date       Area         District      Inbound Ballot     Outbound Ballot     Election Mail
10/30/2020 Northeast    Triboro                   89.62%              70.37%                 96.75%
                        Westcheste
10/30/2020 Northeast    r                        95.44%              78.57%                 93.24%
10/30/2020 Pacific      Bay-Valley               98.29%              90.54%                 97.01%
10/30/2020 Pacific      Honolulu                 92.32%              94.74%                 96.55%

10/30/2020 Pacific      Los Angeles              98.69%              93.00%                 47.13%

10/30/2020 Pacific      Sacramento               98.26%              31.58%                 86.96%
10/30/2020 Pacific      San Diego                97.99%              99.17%                 93.70%
                        San
10/30/2020 Pacific      Francisco                96.32%              97.14%                 98.01%
10/30/2020 Pacific      Santa Ana                98.73%              98.32%                 65.41%
                        Sierra
10/30/2020   Pacific    Coastal                  97.97%              42.62%                 86.91%
10/30/2020   Southern   Alabama                  74.89%              18.75%                 87.44%
10/30/2020   Southern   Arkansas                 92.38%              85.71%                 99.04%
10/30/2020   Southern   Dallas                   89.13%              87.50%                 81.75%
10/30/2020   Southern   Ft. Worth                80.00%              77.27%                 99.83%
                        Gulf
10/30/2020   Southern   Atlantic                 85.21%              34.62%                 55.56%
10/30/2020   Southern   Houston                  86.61%              35.56%                 84.21%
10/30/2020   Southern   Louisiana                83.98%              70.00%                 33.48%
10/30/2020   Southern   Mississippi              72.80%              66.67%                 82.42%
10/30/2020   Southern   Oklahoma                 63.33%              90.63%                 97.85%
10/30/2020   Southern   Rio Grande               81.57%              84.38%                 90.56%
                        South
10/30/2020   Southern   Florida                  88.41%              60.00%                 95.03%
10/30/2020   Southern   Suncoast                 93.72%              89.98%                 72.50%
10/30/2020   Western    Alaska                   90.88%              38.46%                 76.68%
10/30/2020   Western    Arizona                  91.66%              89.83%                 99.24%
                        Central
10/30/2020 Western      Plains                   93.70%              70.27%                 86.18%
                        Colorado/
10/30/2020 Western      Wyoming                  58.72%              92.35%                 13.62%
10/30/2020 Western      Dakotas                  94.27%              84.00%                 90.96%
10/30/2020 Western      Hawkeye                  95.08%              96.15%                 86.19%
                        Mid-
10/30/2020 Western      Americas                 90.59%              94.92%                 63.13%
                        Nevada
10/30/2020 Western      Sierra                   97.77%              32.33%                 91.06%
10/30/2020 Western      Northland                93.06%              37.84%                 80.15%
10/30/2020 Western      Portland                 95.46%              78.95%                 80.43%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 19 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot        Election Mail
                           Salt Lake
10/30/2020 Western         City                      98.62%                85.85%                  92.55%
10/30/2020 Western         Seattle                   94.61%                34.39%                  98.76%

10/31/2020 Capital Metro   Atlanta                   57.16%                  0.72%                 45.24%

10/31/2020 Capital Metro   Baltimore                 88.99%                  5.88%                 68.13%

10/31/2020 Capital Metro   Capital                   91.68%                40.74%                  79.48%
                           Greater S
10/31/2020 Capital Metro   Carolina                  76.85%                25.00%                  45.64%

10/31/2020 Capital Metro   Greensboro                77.91%                  0.55%                 84.37%
                           Mid-
10/31/2020 Capital Metro   Carolinas                 75.76%                56.25%                  44.99%
                           Norther
10/31/2020 Capital Metro   Virginia                  76.55%                57.14%                  77.16%

10/31/2020 Capital Metro   Richmond                  84.68%                  6.90%                 95.05%
                           Appalachia
10/31/2020 Eastern         n                         82.25%                81.82%                  81.06%
                           Central
                           Pennsylvani
10/31/2020 Eastern         a                         52.24%                  3.16%                  8.52%
                           Kentuckian
10/31/2020 Eastern         a                         66.28%                66.67%                  96.96%
                           Norther
10/31/2020 Eastern         Ohio                      92.41%                  6.45%                 57.47%

10/31/2020 Eastern         Ohio Valley               94.33%                61.29%                  96.07%
                           Philadelphi
10/31/2020 Eastern         a Metropo                 77.25%                49.28%                   6.46%
                           South
10/31/2020 Eastern         Jersey                    92.25%                98.23%                  12.49%
10/31/2020 Eastern         Tennessee                 84.12%                26.67%                  97.21%
                           Western
10/31/2020 Eastern         New York                  93.03%               100.00%                  27.06%
                           Western
                           Pennsylvani
10/31/2020 Eastern         a                         90.97%                97.16%                  94.85%
                           Central
10/31/2020 Great Lakes     Illinois                  89.97%                  0.00%                 86.52%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 20 of 29


                                                                                   Processing Score:
                                       Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area          District      Inbound Ballot       Outbound Ballot        Election Mail

10/31/2020 Great Lakes   Chicago                   88.31%                95.00%                  89.33%

10/31/2020 Great Lakes   Detroit                   78.04%                67.11%                   2.25%

10/31/2020 Great Lakes   Gateway                   87.15%                11.11%                  98.08%
                         Greater
10/31/2020 Great Lakes   Indiana                   53.56%                76.32%                  89.44%
                         Greater
10/31/2020 Great Lakes   Michigan                  68.59%                77.70%                  81.86%

10/31/2020 Great Lakes   Lakeland                  73.43%                71.43%                  72.99%
10/31/2020 Northeast     Albany                    94.96%                 4.94%                  90.20%
10/31/2020 Northeast     Caribbean                 97.95%                                        90.00%
                         Connecticut
10/31/2020 Northeast     Valley                    92.05%                63.64%                  49.22%
                         Greater
10/31/2020 Northeast     Boston                    90.89%                35.00%                  76.86%

10/31/2020 Northeast     Long Island               97.14%                 1.92%                  25.94%
10/31/2020 Northeast     New York                  90.95%                61.54%                  96.35%
                         Northern
                         New
10/31/2020 Northeast     England                   61.61%                  6.25%                 75.98%

                         Northern
10/31/2020 Northeast     New Jersey                94.24%                13.77%                  98.82%
10/31/2020 Northeast     Triboro                   87.64%                69.57%                  97.00%
                         Westcheste
10/31/2020 Northeast     r                         94.62%                18.52%                  81.21%
10/31/2020 Pacific       Bay-Valley                97.86%                68.75%                  96.42%
10/31/2020 Pacific       Honolulu                  84.96%                95.65%                  70.32%

10/31/2020 Pacific       Los Angeles               98.36%                64.29%                  19.83%

10/31/2020 Pacific       Sacramento                97.07%                18.42%                  66.93%
10/31/2020 Pacific       San Diego                 98.11%                98.37%                  79.91%
                         San
10/31/2020 Pacific       Francisco                 96.02%                85.71%                  98.51%
10/31/2020 Pacific       Santa Ana                 98.89%                99.56%                  63.81%
                         Sierra
10/31/2020 Pacific       Coastal                   97.52%                37.50%                  11.09%
10/31/2020 Southern      Alabama                   62.33%                 5.43%                  83.85%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 21 of 29


                                                                                Processing Score:
                                         Processing Score: Processing Score:    Outbound Non-Ballot
Date         Area          District      Inbound Ballot     Outbound Ballot     Election Mail
10/31/2020   Southern      Arkansas                  85.56%              33.33%                 98.44%
10/31/2020   Southern      Dallas                    86.90%               6.82%                 49.19%
10/31/2020   Southern      Ft. Worth                 85.30%              62.07%                 50.40%
                           Gulf
10/31/2020   Southern      Atlantic                 83.17%              50.00%                 31.79%
10/31/2020   Southern      Houston                  79.94%               3.45%                 61.86%
10/31/2020   Southern      Louisiana                57.08%              14.29%                 71.32%
10/31/2020   Southern      Mississippi              60.00%               0.00%                 98.02%
10/31/2020   Southern      Oklahoma                 69.56%              13.64%                 98.94%
10/31/2020   Southern      Rio Grande               82.70%              60.00%                 65.28%
                           South
10/31/2020   Southern      Florida                  84.29%              66.67%                 92.32%
10/31/2020   Southern      Suncoast                 92.46%              15.53%                 74.56%
10/31/2020   Western       Alaska                   91.72%               0.00%                 90.95%
10/31/2020   Western       Arizona                  88.98%              63.56%                 88.61%
                           Central
10/31/2020 Western         Plains                   88.58%              31.58%                 78.18%
                           Colorado/
10/31/2020 Western         Wyoming                  37.62%              11.07%                  8.35%
10/31/2020 Western         Dakotas                  87.87%              57.14%                 71.24%
10/31/2020 Western         Hawkeye                  94.19%              75.00%                 75.33%
                           Mid-
10/31/2020 Western         Americas                 79.22%              33.33%                 89.64%
                           Nevada
10/31/2020 Western         Sierra                   94.58%              27.59%                 95.52%
10/31/2020 Western         Northland                74.55%              12.50%                 79.23%
10/31/2020 Western         Portland                 92.20%              20.69%                 84.78%
                           Salt Lake
10/31/2020 Western         City                     94.60%              19.71%                 76.44%
10/31/2020 Western         Seattle                  94.65%              12.71%                 77.46%

 11/2/2020 Capital Metro   Atlanta                  61.48%              10.38%                 51.23%

 11/2/2020 Capital Metro   Baltimore                85.17%                1.90%                28.28%

 11/2/2020 Capital Metro   Capital                  90.29%                6.38%                95.20%
                           Greater S
 11/2/2020 Capital Metro   Carolina                 79.73%              42.22%                 58.38%

 11/2/2020 Capital Metro   Greensboro               70.83%                4.84%                87.81%
                           Mid-
 11/2/2020 Capital Metro   Carolinas                74.10%              33.33%                 90.98%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 22 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot        Election Mail
                           Norther
 11/2/2020 Capital Metro   Virginia                  93.14%                24.00%                  94.31%

 11/2/2020 Capital Metro   Richmond                  89.67%                22.22%                  77.55%
                           Appalachia
 11/2/2020 Eastern         n                         71.72%                20.00%                  86.72%
                           Central
                           Pennsylvani
 11/2/2020 Eastern         a                         68.87%                96.92%                  37.79%
                           Kentuckian
 11/2/2020 Eastern         a                         69.13%                25.93%                  68.06%
                           Norther
 11/2/2020 Eastern         Ohio                      88.24%                86.55%                  42.48%

 11/2/2020 Eastern         Ohio Valley               93.42%                  3.92%                 74.93%
                           Philadelphi
 11/2/2020 Eastern         a Metropo                 79.28%                  5.54%                 54.00%
                           South
 11/2/2020 Eastern         Jersey                    88.66%                97.44%                  56.69%
 11/2/2020 Eastern         Tennessee                 88.01%                18.70%                  83.07%
                           Western
 11/2/2020 Eastern         New York                  94.78%                43.75%                  78.85%
                           Western
                           Pennsylvani
 11/2/2020 Eastern         a                         91.65%                33.84%                  97.65%
                           Central
 11/2/2020 Great Lakes     Illinois                  91.34%                  0.00%                 27.60%

 11/2/2020 Great Lakes     Chicago                   70.37%                19.05%                  99.42%

 11/2/2020 Great Lakes     Detroit                   77.92%                  2.26%                 55.03%

 11/2/2020 Great Lakes     Gateway                   82.74%                14.81%                  72.89%
                           Greater
 11/2/2020 Great Lakes     Indiana                   66.04%                40.48%                  72.40%
                           Greater
 11/2/2020 Great Lakes     Michigan                  86.80%                  2.17%                 55.15%

 11/2/2020 Great Lakes     Lakeland                  80.61%                 0.91%                  24.01%
 11/2/2020 Northeast       Albany                    95.05%                18.60%                  92.97%
 11/2/2020 Northeast       Caribbean                 96.34%                 0.71%                  96.84%
                           Connecticut
 11/2/2020 Northeast       Valley                    93.13%                62.50%                  94.76%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 23 of 29


                                                                                  Processing Score:
                                      Processing Score:    Processing Score:      Outbound Non-Ballot
Date         Area       District      Inbound Ballot       Outbound Ballot        Election Mail
                        Greater
 11/2/2020 Northeast    Boston                    90.52%                62.07%                  81.92%

 11/2/2020 Northeast    Long Island               95.09%                54.55%                  87.81%
 11/2/2020 Northeast    New York                  96.22%                13.02%                  88.21%
                        Northern
                        New
 11/2/2020 Northeast    England                   72.34%                  9.26%                 64.70%

                        Northern
 11/2/2020 Northeast    New Jersey                96.09%                98.07%                  98.55%
 11/2/2020 Northeast    Triboro                   86.07%                21.21%                  90.23%
                        Westcheste
 11/2/2020 Northeast    r                         91.18%                 8.00%                  93.43%
 11/2/2020 Pacific      Bay-Valley                95.33%                20.45%                  99.15%
 11/2/2020 Pacific      Honolulu                  75.81%                16.67%                  95.65%

 11/2/2020 Pacific      Los Angeles               96.95%                42.86%                  30.04%

 11/2/2020 Pacific      Sacramento                92.85%                12.16%                  99.07%
 11/2/2020 Pacific      San Diego                 97.75%                 9.89%                  99.75%
                        San
 11/2/2020 Pacific      Francisco                 96.17%                37.93%                  97.60%
 11/2/2020 Pacific      Santa Ana                 98.59%                42.27%                  99.63%
                        Sierra
 11/2/2020   Pacific    Coastal                   96.85%                 7.69%                  93.17%
 11/2/2020   Southern   Alabama                   68.28%                 0.21%                  47.08%
 11/2/2020   Southern   Arkansas                  88.19%                16.67%                  95.15%
 11/2/2020   Southern   Dallas                    90.74%                25.00%                  38.88%
 11/2/2020   Southern   Ft. Worth                 81.83%                75.00%                  71.89%
                        Gulf
 11/2/2020   Southern   Atlantic                  78.54%                31.58%                  54.37%
 11/2/2020   Southern   Houston                   80.70%                 0.00%                  41.00%
 11/2/2020   Southern   Louisiana                 70.28%                20.69%                  66.27%
 11/2/2020   Southern   Mississippi               80.62%                 3.85%                  89.97%
 11/2/2020   Southern   Oklahoma                  81.88%                54.55%                  84.66%
 11/2/2020   Southern   Rio Grande                82.05%                50.00%                  92.96%
                        South
 11/2/2020   Southern   Florida                   73.05%                15.44%                  69.82%
 11/2/2020   Southern   Suncoast                  90.01%                26.66%                  96.13%
 11/2/2020   Western    Alaska                    79.59%                66.67%                   2.80%
 11/2/2020   Western    Arizona                   82.75%                13.90%                  90.23%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 24 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot        Election Mail
                           Central
 11/2/2020 Western         Plains                    86.11%                  0.00%                 97.76%
                           Colorado/
 11/2/2020 Western         Wyoming                   52.87%                 2.43%                  42.74%
 11/2/2020 Western         Dakotas                   90.38%                40.00%                  94.83%
 11/2/2020 Western         Hawkeye                   94.34%                57.14%                  71.49%
                           Mid-
 11/2/2020 Western         Americas                  81.65%                  0.62%                 91.22%
                           Nevada
 11/2/2020 Western         Sierra                    97.00%                  5.56%                 81.51%
 11/2/2020 Western         Northland                 86.82%                  9.52%                 83.50%
 11/2/2020 Western         Portland                  93.65%                  9.41%                 69.22%
                           Salt Lake
 11/2/2020 Western         City                      96.46%                 4.17%                  66.38%
 11/2/2020 Western         Seattle                   94.88%                10.65%                  85.55%

 11/3/2020 Capital Metro   Atlanta                   81.28%                  0.00%                 10.77%

 11/3/2020 Capital Metro   Baltimore                 90.61%                  0.00%                  1.16%

 11/3/2020 Capital Metro   Capital                   90.98%                  0.00%                  0.86%
                           Greater S
 11/3/2020 Capital Metro   Carolina                  70.95%                  8.33%                  8.95%

 11/3/2020 Capital Metro   Greensboro                72.55%                 0.00%                  71.41%
                           Mid-
 11/3/2020 Capital Metro   Carolinas                 79.48%                  0.00%                 89.91%
                           Norther
 11/3/2020 Capital Metro   Virginia                  93.06%                  0.00%                 69.44%

 11/3/2020 Capital Metro   Richmond                  84.33%                25.00%                   4.86%
                           Appalachia
 11/3/2020 Eastern         n                         39.40%                  0.00%                  0.99%
                           Central
                           Pennsylvani
 11/3/2020 Eastern         a                         60.58%                  0.00%                  2.59%
                           Kentuckian
 11/3/2020 Eastern         a                         57.48%                  0.00%                 32.65%
                           Norther
 11/3/2020 Eastern         Ohio                      92.34%                  0.00%                  2.48%

 11/3/2020 Eastern         Ohio Valley               94.71%                  0.00%                 10.49%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 25 of 29


                                                                              Processing Score:
                                     Processing Score: Processing Score:      Outbound Non-Ballot
Date       Area          District    Inbound Ballot     Outbound Ballot       Election Mail
                         Philadelphi
 11/3/2020 Eastern       a Metropo               65.80%               0.00%                  1.25%
                         South
 11/3/2020 Eastern       Jersey                  96.79%              75.00%                 14.02%
 11/3/2020 Eastern       Tennessee               78.89%               0.00%                 43.08%
                         Western
 11/3/2020 Eastern       New York                92.32%                                      2.99%
                         Western
                         Pennsylvani
 11/3/2020 Eastern       a                       90.59%               0.00%                 10.64%
                         Central
 11/3/2020 Great Lakes   Illinois                93.38%               0.00%                 22.01%

 11/3/2020 Great Lakes   Chicago                61.42%               0.00%                  99.28%

 11/3/2020 Great Lakes   Detroit                77.93%               0.00%                   0.91%

 11/3/2020 Great Lakes   Gateway                65.51%               0.00%                  80.42%
                         Greater
 11/3/2020 Great Lakes   Indiana                61.87%               0.00%                   1.66%
                         Greater
 11/3/2020 Great Lakes   Michigan               82.92%               0.00%                   1.91%

 11/3/2020 Great Lakes   Lakeland               75.29%                                      30.36%
 11/3/2020 Northeast     Albany                 91.11%                                       9.72%
 11/3/2020 Northeast     Caribbean              98.62%                                      80.00%
                         Connecticut
 11/3/2020 Northeast     Valley                 92.92%                                      33.33%
                         Greater
 11/3/2020 Northeast     Boston                 94.39%               0.00%                  13.46%

 11/3/2020 Northeast     Long Island            97.26%                                      33.33%
 11/3/2020 Northeast     New York               95.36%                                     100.00%
                         Northern
                         New
 11/3/2020 Northeast     England                68.75%                                       9.60%

                         Northern
 11/3/2020 Northeast     New Jersey             93.11%              16.90%                  62.50%
 11/3/2020 Northeast     Triboro                91.10%                                      68.29%
                         Westcheste
 11/3/2020 Northeast     r                      91.47%                                      68.42%
 11/3/2020 Pacific       Bay-Valley             96.40%                                       8.16%
          Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 26 of 29


                                                                               Processing Score:
                                      Processing Score: Processing Score:      Outbound Non-Ballot
Date       Area         District      Inbound Ballot     Outbound Ballot       Election Mail
 11/3/2020 Pacific      Honolulu                  94.32%                                       68.89%

 11/3/2020 Pacific      Los Angeles              98.66%                                        4.78%

 11/3/2020 Pacific      Sacramento               98.39%                0.00%                   6.02%
 11/3/2020 Pacific      San Diego                99.27%                0.00%                  25.28%
                        San
 11/3/2020 Pacific      Francisco                99.03%                                       91.69%
 11/3/2020 Pacific      Santa Ana                98.09%               75.00%                  46.71%
                        Sierra
 11/3/2020   Pacific    Coastal                  99.07%                                        1.58%
 11/3/2020   Southern   Alabama                  65.72%                0.00%                   1.91%
 11/3/2020   Southern   Arkansas                 70.34%                                       48.15%
 11/3/2020   Southern   Dallas                   87.15%                0.00%                   4.73%
 11/3/2020   Southern   Ft. Worth                86.54%                0.00%                   4.60%
                        Gulf
 11/3/2020   Southern   Atlantic                 82.36%                5.88%                   2.35%
 11/3/2020   Southern   Houston                  84.09%                0.00%                   2.74%
 11/3/2020   Southern   Louisiana                67.37%                0.00%                   2.91%
 11/3/2020   Southern   Mississippi              82.78%                0.00%                   2.21%
 11/3/2020   Southern   Oklahoma                 71.37%                                       43.90%
 11/3/2020   Southern   Rio Grande               85.43%                0.00%                   5.12%
                        South
 11/3/2020   Southern   Florida                  84.07%               50.00%                   0.21%
 11/3/2020   Southern   Suncoast                 84.46%               27.27%                  51.77%
 11/3/2020   Western    Alaska                   87.32%                                       35.77%
 11/3/2020   Western    Arizona                  91.71%                0.00%                  33.52%
                        Central
 11/3/2020 Western      Plains                   92.39%                                       48.00%
                        Colorado/
 11/3/2020 Western      Wyoming                  52.81%               12.50%                  62.91%
 11/3/2020 Western      Dakotas                  76.84%                                       11.07%
 11/3/2020 Western      Hawkeye                  92.82%                                        0.00%
                        Mid-
 11/3/2020 Western      Americas                 87.07%               11.11%                  11.51%
                        Nevada
 11/3/2020 Western      Sierra                   99.15%                                       70.45%
 11/3/2020 Western      Northland                51.55%                                       83.33%
 11/3/2020 Western      Portland                 96.51%                0.00%                   6.37%
                        Salt Lake
 11/3/2020 Western      City                     83.26%                0.00%                   3.66%
 11/3/2020 Western      Seattle                  98.64%               50.00%                   4.91%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 27 of 29


                                                                                     Processing Score:
                                         Processing Score:    Processing Score:      Outbound Non-Ballot
Date       Area            District      Inbound Ballot       Outbound Ballot        Election Mail

 11/4/2020 Capital Metro   Atlanta                   77.45%                  0.00%                 44.00%

 11/4/2020 Capital Metro   Baltimore                 93.37%                                         1.11%

 11/4/2020 Capital Metro   Capital                   95.85%                                        31.58%
                           Greater S
 11/4/2020 Capital Metro   Carolina                  70.52%                                        17.99%

 11/4/2020 Capital Metro   Greensboro                89.00%                 0.00%                  15.43%
                           Mid-
 11/4/2020 Capital Metro   Carolinas                 90.48%                                        68.95%
                           Norther
 11/4/2020 Capital Metro   Virginia                  94.31%                                        73.33%

 11/4/2020 Capital Metro   Richmond                  93.79%                                        62.90%
                           Appalachia
 11/4/2020 Eastern         n                         82.24%                                        31.43%
                           Central
                           Pennsylvani
 11/4/2020 Eastern         a                         74.33%                  0.00%                  3.56%
                           Kentuckian
 11/4/2020 Eastern         a                         67.32%                                        98.68%
                           Norther
 11/4/2020 Eastern         Ohio                      95.02%                  0.00%                 20.99%

 11/4/2020 Eastern         Ohio Valley               91.88%                                        95.53%
                           Philadelphi
 11/4/2020 Eastern         a Metropo                 78.16%                  0.00%                 16.67%
                           South
 11/4/2020 Eastern         Jersey                    89.91%                99.11%                   3.78%
 11/4/2020 Eastern         Tennessee                 84.07%                                        14.67%
                           Western
 11/4/2020 Eastern         New York                  94.53%                                        66.67%
                           Western
                           Pennsylvani
 11/4/2020 Eastern         a                         84.32%                  0.00%                 71.43%
                           Central
 11/4/2020 Great Lakes     Illinois                  96.32%                                        55.00%

 11/4/2020 Great Lakes     Chicago                   37.32%                  0.00%                 15.20%

 11/4/2020 Great Lakes     Detroit                   81.74%                                         3.88%
         Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 28 of 29


                                                                                   Processing Score:
                                       Processing Score:    Processing Score:      Outbound Non-Ballot
Date         Area        District      Inbound Ballot       Outbound Ballot        Election Mail

 11/4/2020 Great Lakes   Gateway                   81.16%                                        64.52%
                         Greater
 11/4/2020 Great Lakes   Indiana                   84.47%               100.00%                  86.98%
                         Greater
 11/4/2020 Great Lakes   Michigan                  83.82%                  0.00%                 25.00%

 11/4/2020 Great Lakes   Lakeland                  90.99%                                        67.80%
 11/4/2020 Northeast     Albany                    95.33%                                        71.43%
 11/4/2020 Northeast     Caribbean                 94.54%                                         3.45%
                         Connecticut
 11/4/2020 Northeast     Valley                    92.06%                                        64.06%
                         Greater
 11/4/2020 Northeast     Boston                    93.17%                                        61.72%

 11/4/2020 Northeast     Long Island               97.83%                                        92.31%
 11/4/2020 Northeast     New York                  96.85%                                        83.87%
                         Northern
                         New
 11/4/2020 Northeast     England                   85.15%                                        18.28%

                         Northern
 11/4/2020 Northeast     New Jersey                96.87%                96.66%                  66.67%
 11/4/2020 Northeast     Triboro                   90.58%                                        81.82%
                         Westcheste
 11/4/2020 Northeast     r                         92.20%                                        72.73%
 11/4/2020 Pacific       Bay-Valley                99.46%                                        93.97%
 11/4/2020 Pacific       Honolulu                  84.15%                                        72.73%

 11/4/2020 Pacific       Los Angeles               99.13%                                        50.00%

 11/4/2020 Pacific       Sacramento                97.88%                  0.00%                 47.52%
 11/4/2020 Pacific       San Diego                 99.76%                  0.00%                 40.54%
                         San
 11/4/2020 Pacific       Francisco                 98.31%                                        99.78%
 11/4/2020 Pacific       Santa Ana                 99.37%                  0.00%                 90.87%
                         Sierra
 11/4/2020   Pacific     Coastal                   86.65%                                        64.89%
 11/4/2020   Southern    Alabama                   88.66%                                        15.52%
 11/4/2020   Southern    Arkansas                  83.67%                                        20.00%
 11/4/2020   Southern    Dallas                    82.71%                                        57.26%
 11/4/2020   Southern    Ft. Worth                 83.74%                                         6.38%
        Case 1:20-cv-02262-EGS Document 107-3 Filed 11/05/20 Page 29 of 29


                                                                             Processing Score:
                                    Processing Score: Processing Score:      Outbound Non-Ballot
Date         Area       District    Inbound Ballot     Outbound Ballot       Election Mail
                        Gulf
 11/4/2020   Southern   Atlantic                80.03%               0.00%                 94.04%
 11/4/2020   Southern   Houston                 84.71%                                     44.44%
 11/4/2020   Southern   Louisiana               90.31%                                     10.56%
 11/4/2020   Southern   Mississippi             89.96%                                     44.74%
 11/4/2020   Southern   Oklahoma                83.73%                                     70.00%
 11/4/2020   Southern   Rio Grande              88.86%                                     21.99%
                        South
 11/4/2020   Southern   Florida                 78.09%                                     17.32%
 11/4/2020   Southern   Suncoast                77.36%               0.00%                 94.03%
 11/4/2020   Western    Alaska                  87.08%                                     38.10%
 11/4/2020   Western    Arizona                 89.00%               0.00%                 88.61%
                        Central
 11/4/2020 Western      Plains                  94.25%                                     24.21%
                        Colorado/
 11/4/2020 Western      Wyoming                 52.62%               0.00%                 92.62%
 11/4/2020 Western      Dakotas                 75.77%                                     95.98%
 11/4/2020 Western      Hawkeye                 91.36%                                     50.00%
                        Mid-
 11/4/2020 Western      Americas                83.29%                                     56.36%
                        Nevada
 11/4/2020 Western      Sierra                  99.32%                                     67.86%
 11/4/2020 Western      Northland               92.31%                                     95.47%
 11/4/2020 Western      Portland                97.03%                                     70.03%
                        Salt Lake
 11/4/2020 Western      City                    98.58%                                     98.33%
 11/4/2020 Western      Seattle                 99.38%                                     79.31%
